MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be
                                                                    Jul 28 2016, 9:15 am
regarded as precedent or cited before any
court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kurt A. Young                                            Gregory F. Zoeller
Nashville, Indiana                                       Attorney General of Indiana

                                                         Justin F. Roebel
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Lana Anderson,                                           July 28, 2016
Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         49A02-1511-CR-1919
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Sheila A. Carlisle,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G03-1410-FB-46265



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1919 | July 28, 2016        Page 1 of 5
                                             Case Summary
[1]   Lana Anderson appeals her placement in the Department of Correction

      (“DOC”) after the revocation of her placement in community corrections. We

      affirm.


                                                      Issue
[2]   Anderson raises one issue, which we restate as whether the trial court abused its

      discretion by ordering that she serve her sentence in the DOC after it revoked

      her placement in community corrections.


                                                     Facts
[3]   In October 2014, the State charged Anderson with Class B felony operating a

      vehicle with a Schedule I or II controlled substance causing death and Class C

      felony reckless homicide. In December 2014, Anderson pled guilty to Class C

      felony reckless homicide, and the State dismissed the remaining charge.

      Pursuant to the terms of the plea agreement, the trial court sentenced Anderson

      to six years in community corrections. The trial court ordered Anderson to

      “comply with all rules, regulations, treatment recommendations, procedures,

      and pay all fees of Community Corrections” as well as obtain a GED, obtain a

      mental health evaluation/treatment, take weekly drug tests, take all prescribed

      medication, and obtain job skills training. App. p. 45.


[4]   Anderson was placed at the Theodora House for her community corrections

      placement. In July 2015, Marion County Community Corrections

      (“Community Corrections”) filed a notice of community corrections violation,
      Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1919 | July 28, 2016   Page 2 of 5
      which alleged that Anderson had failed to follow Theodora House rules, failed

      to follow rules regarding seeking and obtaining employment, and failed to

      attend court-ordered programs. At the September 2015 hearing regarding her

      community corrections violations, evidence was presented that Anderson

      attended only one GED class although the classes were offered weekly at the

      Theodora House. Anderson received a mental health evaluation at Midtown,

      but she failed to attend monthly meetings with her therapist and weekly group

      meetings. Anderson also often received passes to apply for jobs, but she did not

      use most of the passes and failed to obtain employment. Community

      Corrections found a part-time cleaning job for Anderson at a “sister location,”

      but Anderson did not go. Tr. p. 26. The trial court found that Anderson failed

      to follow the Theodora House rules, failed to follow the rules regarding seeking

      and obtaining employment, and failed to attend court-ordered programming.

      The trial court then revoked Anderson’s placement in community corrections

      and ordered that she serve the six-year sentence in the DOC. Anderson now

      appeals.


                                                   Analysis
[5]   Anderson argues that the trial court abused its discretion when it ordered her to

      serve her sentence in the DOC after it revoked her placement in community

      corrections. Indiana Code Section 35-38-2.6-5 provides that if a person violates

      the terms of the placement, the community corrections director may: change

      the terms of the placement, continue the placement, reassign the person to a

      different community corrections program, or “request that the court revoke the

      Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1919 | July 28, 2016   Page 3 of 5
      placement and commit the person to the county jail or department of correction

      for the remainder of the person’s sentence.” We treat a hearing on a petition to

      revoke placement in a community corrections program the same as we do a

      hearing on a petition to revoke probation. Cox v. State, 706 N.E.2d 547, 549

      (Ind. 1999). Like probation, a defendant is not entitled to serve a sentence in a

      community corrections program. Id. Rather, such placement is a matter of

      grace and a conditional liberty that is a favor, not a right. Id. Once a trial court

      has exercised its grace in this regard, it has considerable leeway in deciding how

      to proceed when the conditions of placement are violated. Prewitt v. State, 878
N.E.2d 184, 188 (Ind. 2007). “Accordingly, a trial court’s sentencing decisions

      for probation violations are reviewable using the abuse of discretion standard.”

      Id. We will find an abuse of discretion only where the decision is clearly

      against the logic and effect of the facts and circumstances. Id.


[6]   Community Corrections proved that Anderson violated several rules of her

      placement. Anderson argues that these violations were “technical” and did not

      warrant her placement in the DOC. Appellant’s Br. p. 13. Anderson argues

      that, due to her physical and mental health, she was not able to go directly into

      the workforce. She notes that, after being returned to the Marion County Jail,

      she has made progress on taking GED classes and other classes.


[7]   Community Corrections demonstrated that, during Anderson’s six months at

      its facility, she attended only one GED class, failed to attend her mental health

      appointments at Midtown, and failed to obtain employment. A Theodora

      House employee testified that she often found Anderson in bed. Although

      Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1919 | July 28, 2016   Page 4 of 5
      Theodora House gave Anderson many opportunities and much support, she

      made minimal effort to comply with the trial court’s orders or the community

      corrections rules. In discussing Anderson’s progress made while in the Marion

      County Jail, the trial court noted that Anderson “needed to be locked up in jail

      in order to focus on the things that the Court wanted [her] to focus on . . . .”

      Tr. p. 78. The trial court did set a hearing to review Anderson’s sentence and

      get a progress report from the DOC to see if Anderson was taking the

      opportunity to rehabilitate herself. Given Anderson’s failure to take advantage

      of the opportunities at Theodora House, the trial court’s revocation of

      Anderson’s placement in community corrections and her placement in the

      DOC was not an abuse of discretion.


                                                Conclusion
[8]   The trial court did not abuse its discretion when it revoked Anderson’s

      placement in community corrections and ordered her to serve her sentence in

      the DOC. We affirm.


[9]   Affirmed.


      Vaidik, C.J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1919 | July 28, 2016   Page 5 of 5